State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    519544
________________________________

In the Matter of GEORGE
   MELENDEZ,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

COMMISSIONER OF THE DEPARTMENT
   OF CORRECTIONS AND COMMUNITY
   SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Devine, JJ.

                             __________


     George Melendez, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III disciplinary determination that found him
guilty of interfering with an employee, refusing a direct order,
making threats and a movement regulation violation. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to his inmate account. Petitioner
is not entitled to be restored to the status that he enjoyed
                              -2-                  519544

prior to the disciplinary determination (see Matter of Raduns v
Prack, 122 AD3d 995, 995-996 [2014]; Matter of Harris v Prack,
122 AD3d 981, 981 [2014]). In view of this, and given that
petitioner has received all of the relief to which he is
entitled, the matter is dismissed as moot (see Matter of
McCaskell v Department of Corr. & Community Supervision, 128 AD3d
1208, 1208-1209 [2015]; Matter of Bain v Annucci, 127 AD3d 1533,
1533 [2015]).

     Peters, P.J., McCarthy, Egan Jr. and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court